 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   IRVING R. URBINA,                       )    No. EDCV 18-1286 JVS (FFM)
                                             )
12                      Plaintiff,           )    ORDER ACCEPTING FINDINGS,
                                             )    CONCLUSIONS AND
13               v.                          )    RECOMMENDATIONS OF
                                             )    UNITED STATES MAGISTRATE
14   NEIL McDOWELL, et al.,                  )    JUDGE
                                             )
15                      Defendants.          )
                                             )
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
18   action, the attached Report and Recommendation of United States Magistrate Judge
19   (“Report”), and the objections thereto. Good cause appearing, the Court concurs with
20   and accepts the findings of fact, conclusions of law, and recommendations contained in
21   the Report after having made a de novo determination of the portions to which
22   objections were directed.
23         IT IS ORDERED that
24         (1)   plaintiff’s claim that the strip search violated his Eighth
25               Amendment rights is dismissed with prejudice;
26         (2)   plaintiff’s due process claim is dismissed with prejudice;
27   ///
28   ///
 1        (3)   defendants’ request for qualified immunity is denied without
 2              prejudice as to plaintiff’s Fourth Amendment claim and Eighth
 3              Amendment van confinement and waiting room claims; and
 4        (4)   defendants’ motion to dismiss the First Amended Complaint is
 5              denied in all other respects.
 6

 7

 8   DATED: October 24, 2019
                                                          JAMES V. SELNA
 9                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
